                  Case 1:19-cv-09437-MKV Document 43 Filed 02/02/21 Page 1 of 1
                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
                                                                     DOC #:
                                                                     DATE FILED: 




                                               )HEUXDU\




%HFDXVHWKHSROLF\SURFHHGVDUHLQDQLQWHUHVWEHDULQJ 
DFFRXQWFRXQVHOZLOOQHHGWRSURYLGHDFRPSOHWHG,56
IRUP:WRWKH&OHUNRI&RXUWEHIRUHWKHDFFUXHGLQWHUHVW
                                                         
FDQEHGLVEXUVHG)XUWKHULQTXLULHVUHJDUGLQJGLVEXUVHPHQW
                                                                     8QLWHG6WDWHV'LVWULFW-XGJH
                                                                     8QLWHG 6WDWHV 'LLVVWWULFW -XGJH
RIIXQGVLQWKLVPDWWHUVKRXOGEHGLUHFWHGWRWKH)LQDQFH
                                                                     'DWHG)HEUXDU\
8QLWRIWKH&OHUN V2IILFH6225'(5('
                                                                           1HZ<RUN1<
       
                                                                 

                                                           
                                                               
